Name: Council Regulation (EEC) No 2810/87 of 17 September 1987 extending the provisional anti-dumping duty imposed on imports of ferro-silico-calcium/calcium silicide originating in Brazil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/6319 . 9 . 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2810/87 of 17 September 1987 extending the provisional anti-dumping duty imposed on imports of ferro silico-calcium/calcium silicide originating in Brazil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), as amended by Regula ­ tion (EEC) No 1761 /87 (2), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1361 /87 (3), the Commission imposed a provisional anti-dumping duty on imports of ferro-silico-calcium/calcium silicide originat ­ ing in Brazil ; Whereas an exporter representing a significant percentage of the trade involved has requested that the period of validity of the provisional anti-dumping duty be extended for a further period of two months claiming that this extra time is needed to enable it to defend its interests ; Whereas this request appears to be justified, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed by Regulat ­ ion (EEC) No 1361 /87 on imports of ferro-silico calcium/calcium silicide originating in Brazil is hereby extended for a period of two months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Subject to Article 1 1 of Regulation (EEC) No 2176/84 and to any other Council decision, this Regulation shall apply until such time as definitive measures are adopted by the Council, but not later than the end of a period of two months starting on 21 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1987 . For the Council The President K. E. TYGESEN (') OJ No L 201 , 30 . 7 . 1984, p . 1 . 0 OJ No L 167, 26. 6 . 1987, p . 9 . (3) OJ No L 129 , 19 . 5 . 1987, p . 5 .